internal_revenue_service department of the treasury index number index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-106942-99 date date distributing distributing controlled controlled sub sub sub sub sub plr sub sub sub fsub fsub newco llc a b c d e a b c d e f g h plr i j k l m n o date date date date date business a business b business c business d division e of business b division f of business d division g of business d investment banker state x country a plr country b this is in reply to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated june16 june and date the information submitted in the request and in subsequent correspondence is summarized below distributing a state x corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is engaged in business a business b business c and business d through its controlled_subsidiaries distributing has outstanding one class of common_stock which is publicly traded and widely held common_stock as of date a shares of common_stock were outstanding and held in the following percentages by the following percent or greater shareholders of distributing shareholder a b c d e percentage b c d e f distributing was formed as a result of a business combination on date in which sub and sub became wholly owned subsidiaries of distributing the combination the taxpayer has represented that to the best of the taxpayer’s knowledge and belief the combination qualified as tax-free reorganizations as to each of sub and sub under sec_368 and sec_368 and sec_368 of the internal_revenue_code and that no gain_or_loss was recognized in the combination except by shareholders of sub that received cash in lieu of fractional shares the taxpayer has represented that the sub merger was a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations on date distributing acquired sub as a result of a reverse subsidiary merger sub merger the taxpayer has represented that to the best of the taxpayer’s knowledge and belief the sub merger qualified as a tax-free reorganization under sec_368 and sec_368 and sec_368 and that no gain_or_loss was recognized in the sub merger except by shareholders of sub that received cash in lieu of fractional shares on date sub distributed all of the stock of its wholly owned subsidiary sub to distributing immediately thereafter distributing transferred all of the stock of its plr wholly owned subsidiaries sub and sub to sub distributing owns all of the stock of sub sub is engaged in business a through sub and sub both of which are engaged in business a distributing owns all of the stock of sub sub owns all of the stock of distributing in addition sub owns stock and ownership interests in a number of foreign and domestic entities some of which are engaged in business b and business d collectively other sub subsidiaries and each individually an other sub subsidiary distributing is directly engaged in business a business b business c and business d these direct businesses are conducted through various divisions of distributing including division e of business b division f of business d and division g of business d distributing owns stock and ownership interests in a number of foreign and domestic entities engaged in business b business b entities distributing also owns all of the stock of sub which is engaged in business d controlled will be formed under the laws of state x as a wholly owned subsidiary of distributing to effectuate the transaction described below controlled will be directly engaged in business b sub will be formed under the laws of state x as a wholly owned subsidiary of controlled sub will be directly engaged in business b fsub will be formed under the laws of country a as a wholly owned foreign_subsidiary of controlled to acquire from an other sub subsidiary certain foreign assets used in business b controlled will be formed under the laws of state x as a wholly owned subsidiary of distributing to effectuate the transaction described below controlled will be engaged in business d through its controlled_subsidiaries sub will be formed under the laws of state x as a wholly owned subsidiary of controlled sub will be directly engaged in business d sub will be formed under the laws of state x as a wholly owned subsidiary of controlled sub will be directly engaged in business d fsub has been formed under the laws of country b as a wholly owned foreign_subsidiary of distributing to acquire from an other sub subsidiary certain foreign assets used in business d distributing has submitted financial information which indicates that distributing and distributing have directly or through controlled_subsidiaries gross_receipts and plr operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years in order to raise capital to expand business b and business d distributing proposes that controlled and controlled offer additional equity to the public collectively the public offerings distributing has been advised by investment banker its financial advisor that the public offerings should enable both controlled and controlled to raise equity_capital at a lower cost both in aggregate and on per share basis if controlled and controlled are separated from distributing accordingly distributing proposes the following transaction i distributing will incorporate controlled distributing will transfer to controlled all of its assets used in business b including all of its stock and ownership interests in business b entities collectively the business b assets and approximately dollar_figureg in exchange for all of the stock of controlled and the assumption_of_liabilities associated with the transferred assets ii controlled will incorporate sub and transfer all of the assets of division e of business b the transferred sub assets and approximately dollar_figureh to sub in exchange for all of the stock of sub and the assumption_of_liabilities associated with the transferred assets iii controlled will form fsub as a wholly owned subsidiary and will transfer approximately dollar_figurei to fsub iv controlled and its subsidiaries including sub and fsub will purchase from other sub subsidiaries certain assets stock and ownership interests associated with business b for fair_market_value v distributing will incorporate controlled vi distributing will transfer to controlled all of its assets used in business d consisting of division f of business d and division g of business d all of the stock of sub and fsub collectively the business d assets and approximately dollar_figurej in exchange for all of the stock of controlled and the assumption by controlled of liabilities associated with the transferred assets vii controlled will incorporate sub and transfer all of the assets of division f of business d the transferred sub assets to sub in exchange for all of the stock of sub and the assumption_of_liabilities associated with the transferred assets viii controlled will incorporate sub and transfer all of the assets of division g of business d and all of the stock of sub collectively the transferred sub plr assets to sub in exchange for all of the stock of sub and the assumption_of_liabilities associated with the transferred assets ix controlled will transfer approximately dollar_figurej to fsub to enable fsub to purchase from an other sub subsidiary all of its assets associated with business d for fair_market_value x distributing will form newco llc and will contribute to newco llc all of the stock of sub newco llc will not elect to be treated as a corporation for federal tax purposes xi sub will distribute all of its assets to newco llc and will dissolve under the applicable state law the sub liquidation xii distributing will distribute all of the stock of controlled to newco llc first controlled distribution newco llc will distribute all of the stock of controlled to distributing xiii distributing will distribute all of the stock of controlled to newco llc first controlled distribution newco llc will distribute all of the stock of controlled to distributing xiv distributing will borrow from a third-party lender dollar_figurek revolver debt xv distributing will borrow from a third-party lender dollar_figurel revolver debt xvi controlled will assume the revolver debt and distributing will be released from any liability therewith xvii controlled will assume the revolver debt and distributing will be released from any liability therewith xviii distributing will distribute pro_rata to its shareholders all of the stock of controlled second controlled distribution xix distributing will distribute pro_rata to its shareholders all of the stock of controlled second controlled distribution xx within one year after the second controlled distribution controlled will consummate a public offering controlled public offering of up to m percent of its total issued and outstanding common_stock determined after giving effect to the controlled public offering the controlled public offering is expected to raise approximately dollar_figuren xxi within one year after the second controlled distribution controlled will plr consummate a public offering controlled public offering of up to m percent of its total issued and outstanding common_stock determined after giving effect to the controlled public offering the controlled public offering is expected to raise approximately dollar_figureo the taxpayer has made the following representations with respect to the formation of controlled as described in step i of the proposed transaction 1a 1b 1c 1d 1e 1f 1g 1h 1i 1j no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the proposed transaction and no stock of securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee the patents or patent applications to be transferred to controlled qualify as property within the meaning of sec_351 distributing will transfer all substantial rights in such patents or patent applications within the meaning of sec_1253 all rights title and interests for each copyright in each medium of exploitation will be transferred to controlled distributing will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the trademarks or trade names being transferred none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to controlled any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and fair_market_value of the assets to be transferred by distributing to controlled will in each instance be equal to or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject plr 1k 1l 1m 1n 1o 1p 1q 1r 1s 1t 1u 1v 1w the liabilities of distributing to be assumed by controlled were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between controlled and distributing and there will be no indebtedness created in favor of distributing as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 distributing will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to controlled controlled will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor controlled will not be a personal_service_corporation within the meaning of sec_269a the taxpayer has made the following representations with respect to the formation of sub as described in step ii of the proposed transaction 2a no stock_or_securities will be issued for services rendered to or for the plr benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of controlled for the debt the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee the patents or patent applications to be transferred to sub qualify as property within the meaning of sec_351 controlled will transfer all substantial rights in such patents or patent applications within the meaning of sec_1253 all rights title and interests for each copyright in each medium of exploitation will be transferred to sub controlled will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the trademarks or trade names being transferred the transfer is not the result of the solicitation by a promoter broker or investment house controlled will not retain any rights in the property transferred to sub the adjusted_basis and fair_market_value of the assets to be transferred by controlled to sub will in each instance be equal to or exceed the sum of the liabilities to be assumed by sub plus any liabilities to which the transferred assets are subject the liabilities of controlled to be assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and controlled and there will be no indebtedness created in favor of controlled as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights 2b 2c 2d 2e 2f 2g 2h 2i 2j 2k 2l 2m 2n plr warrants or subscriptions a public offering of sub stock the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 controlled will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 upon its formation controlled will not be under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a 2o 2p 2q 2r 2s 2t 2u the taxpayer has made the following representations with respect to the formation of controlled as described in steps v and vi of the proposed transaction 3a 3b 3c 3d 3e no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of distributing for the debt the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee the patents or patent applications to be transferred to controlled qualify as property within the meaning of sec_351 distributing will transfer all substantial rights in such patents or patent applications within the meaning of sec_1253 all rights title and interests for each copyright in each medium of exploitation will be transferred to controlled distributing will not retain any significant_power right or continuing plr interest within the meaning of sec_1253 in the trademarks or trade names being transferred none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to controlled any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and fair_market_value of the assets to be transferred by distributing to controlled will in each instance be equal to or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities of distributing to be assumed by controlled were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between controlled and distributing and there will be no indebtedness created in favor of distributing as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 distributing will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to controlled controlled will remain in existence and retain and use the property 3f 3g 3h 3i 3j 3k 3l 3m 3n 3o 3p 3q 3r plr 3s 3t 3u 3v 3w transferred to it in a trade_or_business there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor controlled will not be a personal_service_corporation within the meaning of sec_269a the taxpayer has made the following representations with respect to the formation of sub as described in step vii of the proposed transaction 4a 4b 4c 4d 4e 4f 4g 4h no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of controlled for the debt the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee the patents or patent applications to be transferred to sub qualify as property within the meaning of sec_351 controlled will transfer all substantial rights in such patents or patent applications within the meaning of sec_1253 all rights title and interests for each copyright in each medium of exploitation will be transferred to sub controlled will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the trademarks or trade names being transferred the transfer is not the result of the solicitation by a promoter broker or investment house controlled will not retain any rights in the property transferred to sub the adjusted_basis and fair_market_value of the assets to be transferred by controlled to sub will in each instance be equal to or exceed the sum plr of the liabilities to be assumed by sub plus any liabilities to which the transferred assets are subject the liabilities of controlled to be assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and controlled and there will be no indebtedness created in favor of controlled as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 controlled will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 upon its formation controlled will not be under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a 4i 4j 4k 4l 4m 4n 4o 4p 4q 4r 4s 4t 4u the taxpayer has made the following representations with respect to the plr formation of sub as described in step viii of the proposed transaction 5a 5b 5c 5d 5e 5f 5g 5h 5i 5j 5k 5l no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of controlled for the debt the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee the patents or patent applications to be transferred to sub qualify as property within the meaning of sec_351 controlled will transfer all substantial rights in such patents or patent applications within the meaning of sec_1253 all rights title and interests for each copyright in each medium of exploitation will be transferred to sub controlled will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the trademarks or trade names being transferred none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house controlled will not retain any rights in the property transferred to sub any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and controlled is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and fair_market_value of the assets to be transferred by controlled to sub will in each instance be equal to or exceed the sum of the liabilities to be assumed by sub plus any liabilities to which the transferred assets are subject the liabilities of controlled to be assumed by sub were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and controlled and there will be no indebtedness created in favor of controlled as a result of the transaction plr 5m 5n 5o 5p 5q 5r 5s 5t 5u 5v 5w the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 controlled will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 upon its formation controlled will not be under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sub will not be a personal_service_corporation within the meaning of sec_269a the taxpayer has made the following representations with respect to the sub liquidation as described in steps x and xi of the proposed transaction 6a 6b 6c distributing will remain the sole owner of newco llc in addition newco llc will not elect to be treated as a corporation for federal tax purposes distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years plr preceding the adoption of the plan of complete_liquidation all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder distributing sub will retain no assets following the final liquidating_distribution sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation except for certain investment_assets sold by sub to unrelated parties no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan sub will report all earned_income represented by assets that will be distributed to distributing such as receivables if any being reported on a cash_basis commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the time of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted distributing is not an organization that is exempt from federal_income_tax 6d 6e 6f 6g 6h 6i 6j 6k 6l 6m 6n plr 6o under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed the taxpayer has made the following representations with respect to the first controlled distribution as described in steps i - iv and xii of the proposed transaction 7a 7b 7c 7d 7e 7f 7g 7h no part of the consideration to be distributed by distributing will be received by distributing as a creditor or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of its present operations and there have been no substantial operational changes since the date of the last financial statement submitted following the first controlled distribution distributing and controlled will each continue the active_conduct of its businesses independently and with its separate employees the first controlled distribution will be carried out for the following business_purpose to facilitate a public stock offering by controlled the first controlled distribution is motivated in whole or substantial part by this corporate business_purpose other than the second controlled distribution and the controlled public offering there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the first controlled distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first controlled distribution other than through stock purchases meeting the requirements of b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first controlled distribution except in the ordinary course of business the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if plr 7i 7j 7k 7l applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the first controlled distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv 7m at the time of distributing 2's acquisition of sub less than percent of 7n sub 2's assets were cash cash items or marketable_stock or securities less than percent of the vote and value of sub 2's stock in distributing was received or deemed received by sub in exchange for cash cash items marketable_stock or securities or sub debt during the years period ending on the date of the distribution the taxpayer has made the following representations with respect to the first controlled distribution as described in steps v - ix and xiii of the proposed transaction 8a 8b 8c 8d 8e no part of the consideration to be distributed by distributing will be received by distributing as a creditor or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of its present operations and there have been no substantial operational changes since the date of the last financial statement submitted immediately after the first controlled distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of controlled corporations sub and sub that are engaged in the active_conduct of business as defined in sec_355 following the first controlled distribution distributing and controlled will each continue the active_conduct of its businesses independently and with its separate employees the first controlled distribution will be carried out for the following business_purpose to facilitate a public stock offering by controlled the first controlled distribution is motivated in whole or substantial part by plr 8f 8g 8h 8i 8j 8k 8l this corporate business_purpose other than the second controlled distribution and the public offering of controlled stock there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the first controlled distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first controlled distribution other than through stock purchases meeting the requirements of b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first controlled distribution except in the ordinary course of business the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the first controlled distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 8m controlled is not an investment_company as defined in sec_368 8n 8o and iv at the time of distributing 2's acquisition of sub less than percent of sub 2's assets were cash cash items or marketable_stock or securities less than percent of the vote and value of sub 2's stock in distributing was received or deemed received by sub in exchange for cash cash items marketable_stock or securities or sub debt during the years period ending on the date of the distribution the taxpayer has made the following representations with respect to the second controlled distribution as described in step xviii of the proposed transaction plr 9a 9b 9c 9d 9e 9f 9g 9h 9i 9j the indebtedness if any owed by controlled to distributing after the second controlled distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing and distributing is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statement submitted immediately after the second controlled distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations distributing and sub that are engaged in the active_conduct of business as defined in sec_355 following the second controlled distribution distributing and controlled will each continue the active_conduct of its businesses independently and with its separate employees the second controlled distribution is carried out for the following business_purpose to facilitate a stock offering by controlled the second controlled distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any distributing shareholder who own sec_5 percent or more of distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the second controlled distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second controlled distribution other than through stock purchases meeting the requirements of b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second controlled distribution except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary plr 9k 9l payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the second controlled distribution immediately before the second controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing 2’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the second controlled distribution 9m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the second controlled distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock neither distributing nor controlled is an investment_company as defined in sec_368 and iv 9n 9o the taxpayer has made the following representations with respect to the second controlled distribution as described in step xix of the proposed transaction 10a the indebtedness if any owed by controlled to distributing after the second controlled distribution will not constitute stock_or_securities 10b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 10c the years of financial information submitted on behalf of distributing 10d and distributing is representative of each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statement submitted immediately after the second controlled distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations distributing and sub that are engaged in the active_conduct of business as defined in sec_355 plr 10e 10f immediately after the second controlled distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of controlled corporations sub and sub that are engaged in the active_conduct of business as defined in sec_355 following the second controlled distribution distributing and controlled will each continue the active_conduct of its businesses independently and with its separate employees 10g the second controlled distribution is carried out for the following business_purpose to facilitate a stock offering by controlled the second controlled is motivated in whole or substantial part by this corporate business_purpose 10h there is no plan or intention by any distributing shareholder who own sec_5 percent or more of distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the second controlled distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second controlled distribution other than through stock purchases meeting the requirements of b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second controlled distribution except in the ordinary course of business 10k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction 10l no intercorporate debt will exist between distributing and controlled pincitem the time of or subsequent to the second controlled distribution immediately before the second controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing 2’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the second controlled distribution 10n payments made in connection with all continuing transactions if any 10i 10j plr between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 10o the second controlled distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock based solely on the information submitted and on the representations set forth above we hold as follows with respect to the formation of controlled as described in step i of the proposed transaction the transfer by distributing of cash and business b assets to controlled in exchange for stock of controlled and the assumption_of_liabilities will be a transfer to a controlled_corporation within the meaning of sec_351 the subsequent distribution by distributing of the stock of controlled to distributing and the distribution by distributing of the stock of controlled to the distributing shareholders will not cause the transfer of the assets to controlled to fail to qualify under sec_351 sec_351 moreover the subsequent transfer of some of the transferred assets to sub will not cause the transfer of the assets to controlled to fail to qualify under sec_351 rev_rul c b distributing will recognize no gain_or_loss on the transfer of the business b assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities sec_351 and c and sec_357 and c controlled will recognize no gain_or_loss upon the receipt of the business b assets in exchange for the issuance of controlled stock sec_1032 controlled 1’s basis in business b assets will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of business b assets in the hands of controlled will include in each instance the period during which the assets were held by distributing sec_1223 distributing 1’s basis in the stock of controlled received in exchange for business b assets will be the same as the basis of business b assets immediately prior to the exchange decreased by the amount of the liabilities assumed by controlled sec_358 and d the holding_period of the stock of controlled received by distributing plr will include the holding_period of business b assets transferred to controlled provided that business b assets were held by distributing as capital assets on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the formation of sub as described in step ii of the proposed transaction the transfer by controlled of cash and the transferred sub assets to sub in exchange for stock of sub and the assumption_of_liabilities will be a transfer to a controlled_corporation within the meaning of sec_351 controlled will recognize no gain_or_loss on the transfer of the transferred sub assets to sub in exchange for the stock of sub and the assumption by sub of the liabilities sec_351 and c and sec_357 and c sub will recognize no gain_or_loss upon the receipt of the transferred sub assets in exchange for the issuance of sub stock sec_1032 sub 6’s basis in the transferred sub assets will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 the holding_period of the transferred sub assets in the hands of sub will include in each instance the period during which the assets were held by controlled sec_1223 controlled 1’s basis in the stock of sub received in exchange for the transferred sub assets will be the same as the basis of such assets immediately prior to the exchange decreased by the amount of the liabilities assumed by controlled sec_358 and d the holding_period of the stock of sub received by controlled will include the holding_period of the transferred sub assets provided that such assets were held by controlled as capital assets on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the formation of controlled as described in steps v and vi of the proposed transaction the transfer by distributing of cash and business d assets to controlled in exchange for stock of controlled and the assumption_of_liabilities will be a transfer to a controlled_corporation within the meaning of sec_351 the subsequent distribution by distributing of the stock of controlled to plr distributing and the distribution by distributing of the stock of controlled to the distributing shareholders will not cause the transfer of the assets to controlled to fail to qualify under sec_351 sec_351 moreover the subsequent transfer of business d assets to sub and sub will not cause the transfer of business d assets to controlled to fail to qualify under sec_351 rev_rul c b distributing will recognize no gain_or_loss on the transfer of business d assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities sec_351 and c and sec_357 and c controlled will recognize no gain_or_loss upon the receipt of business d assets in exchange for the issuance of controlled stock sec_1032 controlled 2’s basis in business d assets will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of business d assets in the hands of controlled will include in each instance the period during which the assets were held by distributing sec_1223 distributing 1’s basis in the stock of controlled received in exchange for business d assets will be the same as the basis of business d assets immediately prior to the exchange decreased by the amount of the liabilities assumed by controlled sec_358 and d the holding_period of the stock of controlled received by distributing will include the holding_period of business d assets transferred to controlled provided that business d assets were held by distributing as capital assets on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the formation of sub as described in step vii of the proposed transaction the transfer by controlled of the transferred sub assets in exchange for stock of sub and the assumption_of_liabilities will be a transfer to a controlled_corporation within the meaning of sec_351 controlled will recognize no gain_or_loss on the transfer of the transferred sub assets to sub in exchange for the stock of sub and the assumption by sub of the liabilities sec_351 and c and sec_357 and c sub will recognize no gain_or_loss upon the receipt of the transferred plr sub assets in exchange for the issuance of sub stock sec_1032 sub 7’s basis in the transferred sub assets will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 the holding_period of the transferred sub assets in the hands of sub will include in each instance the period during which the assets were held by controlled sec_1223 controlled 2’s basis in the stock of sub received in exchange for the transferred sub assets will be the same as the basis of such assets immediately prior to the exchange decreased by the amount of the liabilities assumed by controlled sec_358 and d the holding_period of the stock of sub received by controlled will include the holding_period of the transferred sub assets provided that such assets were held by controlled as capital assets on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we hold as follows with respect the formation of sub as described in step viii of the proposed transaction the transfer by controlled of the transferred sub assets to sub in exchange for stock of sub and the assumption_of_liabilities will be a transfer to a controlled_corporation within the meaning of sec_351 controlled will recognize no gain_or_loss on the transfer of the transferred sub assets to sub in exchange for the stock of sub and the assumption by sub of the liabilities sec_351 and c and sec_357 and c sub will recognize no gain_or_loss upon the receipt of the transferred sub assets in exchange for the issuance of sub stock sec_1032 sub 8’s basis in the transferred sub assets will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 the holding_period of the transferred assets in the hands of sub will include in each instance the period during which the transferred sub assets were held by controlled sec_1223 controlled 2’s basis in the stock of sub received in exchange for the transferred sub assets will be the same as the basis of such assets immediately prior to the exchange decreased by the amount of the liabilities assumed by controlled sec_358 and d plr the holding_period of the stock of sub received by controlled will include the holding_period of the transferred sub assets provided that such assets were held by controlled as capital assets on the date of the exchange sec_1223 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the sub liquidation as described in steps x and xi of the proposed transaction the transfer of all of the stock of sub to newco llc an entity disregarded for federal tax purposes followed by the dissolution of sub will be treated as a distribution by sub to distributing in complete_liquidation sec_332 and sec_1_332-2 distributing will recognize no gain_or_loss on the receipt of the sub assets and liabilities in the sub liquidation sec_332 sub will recognize no gain_or_loss on its distribution of assets and liabilities to distributing in the sub liquidation sec_337 the basis of each asset of sub received by distributing in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately prior to the liquidation sec_334 the holding_period of each asset of sub received by distributing in the sub liquidation will include the period during which that asset was held by sub provided the asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 including the net_operating_loss carryovers and the earnings_and_profits or deficit in earnings_and_profits of sub as of the close of the date of the liquidating_distribution subject_to the conditions and limitations specified in subsections b and c of sec_381 sec_381 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the first controlled distribution as described in steps i - iv and xii of the proposed transaction no gain_or_loss will be recognized by distributing on the first controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing in the first controlled distribution sec_355 the aggregate basis of the distributing controlled and controlled stock in the hands of distributing after the first controlled distribution and the first controlled distribution will equal the aggregate basis of plr distributing stock held by distributing immediately before such distributions allocated among the distributing controlled and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the first controlled distribution is made provided that the distributing stock is held as a capital_asset on the date of the first controlled distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing controlled and controlled will be made in accordance with sec_1_312-10 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the first controlled distribution as described in steps v - ix and xiii of the proposed transaction no gain_or_loss will be recognized by distributing on the first controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing in the first controlled distribution sec_355 the aggregate basis of the distributing controlled and controlled stock in the hands of distributing after the first controlled distribution and the first controlled distribution will equal the aggregate basis of distributing stock held by distributing immediately before such distributions allocated among the distributing controlled and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 b the holding_period of controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the first controlled distribution is made provided that the distributing stock is held as a capital_asset on the date of the first controlled distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1 b based solely on the information submitted and on the representations set forth above we hold as follows with respect to the second controlled distribution as described in step xviii of the proposed transaction no gain_or_loss will be recognized by distributing in the second plr controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing 2’s shareholders in the second controlled distribution sec_355 the aggregate basis of the distributing stock controlled and controlled stock including fractional interests in the hands of the shareholders of distributing after the second controlled distribution and the second controlled distribution will equal the aggregate basis of distributing stock held by the shareholders of distributing immediately before such distributions allocated among the distributing stock controlled and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by the shareholders of distributing including fractional shares will include their holding_period of distributing stock with respect to which the second controlled distribution is made provided that the distributing stock is held as a capital_asset on the date of the second controlled distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1 b if cash is received by a distributing shareholder in lieu of a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 the assumption of revolver by controlled will be treated as a distribution by controlled to distributing under sec_301 immediately prior to the second controlled distribution based solely on the information submitted and on the representations set forth above we hold as follows with respect to the second controlled distribution as described in step xix of the proposed transaction no gain_or_loss will be recognized by distributing in the second controlled distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing 2’s shareholders in the second controlled plr distribution sec_355 the aggregate basis of the distributing stock controlled and controlled stock including fractional interests in the hands of the shareholders of distributing after the second controlled distribution and the second controlled distribution will equal the aggregate basis of distributing stock held by the shareholders of distributing immediately before such distributions allocated among the distributing stock controlled and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by the shareholders of distributing including fractional shares will include their holding_period of distributing stock with respect to which the second controlled distribution is made provided that the distributing stock is held as a capital_asset on the date of the second controlled distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1 b if cash is received by a distributing shareholder in lieu of a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 the assumption of revolver by controlled will be treated as a distribution by controlled to distributing under sec_301 immediately prior to the second controlled distribution no opinion is expressed concerning the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is given as to the status of newco llc as an entity disregarded for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is plr consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
